Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

NOTICE OF ALLOWANCE
This action is in response to the amendment filed November 24, 2021. Applicant has cancelled claims 16-22, 26-27; amended claim 1-2; and withdrawn claims 5-15, 23-25, 28-33.

	The following Examiner's amendments have been authorized in a telephone interview with Monique M. Perdok, attorney of record, on December 2, 2021.

	Claims 3, 5-33 are cancelled.

	In claim 1, in line 1, the phrase “A method consisting essentially of:” is replaced with --[A method comprising:]--; 
	in line 2, the term “a.”  is replaced with --[(a)]--; 
	in line 6, the term “b.” is replaced with --[(b)]--;

	in line 10, the term “c.” is replaced with --[(c)]--; and
	in line 10, the phrase “of b.” is replaced with --[of step (b)]--. 

	Claim 2 is rewritten as follows: The method of claim 1, further comprising administering the functional pancreatic beta-like cells of step (c) to a mammal in need thereof, wherein the mammal in need thereof has type I diabetes, type II diabetes, or type 1.5 diabetes.	

	After Applicant’s claim amendment filed 11/24/2021, and after the Examiner’s amendment above, claims 1-2, and 4 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest contacting pancreatic endodermal progenitor cells with the composition specifically recited in step (a) for 3-15 days, followed by contacting the cells generated by step (a) with the second composition specifically recited in step (b) for 3-15 days. Closest prior art, Rezania et al. “Reversal of diabetes with insulin-producing cells derived in vitro from human pluripotent stem cells”, Nature Biotechnology, Vol. 32, No. 11, November 2014 (pages 1121-1133) and online methods (pages om1-om4), discloses contacting pancreatic endocrine precursors (pancreatic endodermal progenitor cells) with a first composition comprising ALK5 inhibitor II, T3 thyroid hormone, LDN-193189, gamma secretase inhibitor XX (GS inh XX), zinc sulfate, and heparin for 7-15 days to produce immature beta cells, followed by contacting the immature beta cells with a second composition comprising Alk5 inhibitor II, T3, cysteine (N-Cys), R428 (AXL inh), zinc sulfate, heparin, TROLOX (6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid) for 7-15 days to produce mature beta cells (page om1, col. 2, third full paragraphs). . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Withdrawal of Prior Rejections/Objections
	All rejections and/or objections from the previous Office action mailed 05/24/2021 are hereby withdrawn. 

Information Disclosure Statement
The information disclosure statements filed 08/03/2021 and 11/24/2021 has been considered by Examiner.

Priority
	This application is a National Stage of International Application No. PCT/US16/44096 filed July 26, 2016, claiming priority based on U.S. Provisional Application Nos. 62/197,198 filed July 27, 2015, 62/204,928 filed August 13, 2015, and 62/207,200 filed August 19, 2015. 

Conclusion
Claims 3, 5-33 are cancelled.
Claims 1-2, and 4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633